Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 

Priority

         Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

 Information Disclosure Statement

          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors. However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. Claim Rejections

Double Patenting                                                 

         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

* Claims 1-12 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,331,929. Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims fully encompass applicant's instantly claimed invention. 

*  Claims 1-12 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of copending Application No. 17/646160. Although the conflicting claims are not identical, they are not patentably distinct from each other not patentably distinct from each other because the claimed invention is fully encompassed by the claims of the copending Applications. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 


                                              Claim Rejections - 35 USC § 102

           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
           A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 8-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US Pub. 2014/0104349).

            Kimura et al. disclose in Figures a recording apparatus comprising:

            Regarding claim 1, a recording apparatus (10) comprising: a carriage (51) configured to move in a width direction intersecting a medium transport direction (Figure 3); a recording head (54) mounted on the carriage (51) (Figure 3); a liquid storage section (70) configured to store a liquid to be supplied to the recording head (51), the liquid storage section (70) including an injection port (73) configured to receive the liquid from a refill container (B) and a liquid-level visual-check section (74A-74B) through which a liquid level of the liquid is visually checked (Figures 2-4); and a display section (30) configured to accept various setting operations, wherein the liquid-level visual-check section (74A-74B) and the display section (30) are disposed on an apparatus (10) front surface side, and the display section (30) is disposed above the liquid-level visual-check section (74A-74B) (Figures 1-4 and 7).
           Regarding claim 4, a discharge section (23) configured to discharge the medium (recording paper), wherein the liquid-level visual-check section (74a-74B) and the discharge section (23) are adjacent to each other in the width direction (Figures 4 and 10-11).
           Regarding claim 5, a sheet feed tray (60) configured to feed the medium (recording paper), wherein the liquid-level visual-check section (74A-74B) and the sheet feed tray (60) are adjacent to each other in the width direction (Figures 4 and 10-11, paragraph 0048).
           Regarding claim 8, wherein when viewed in the direction intersecting the transport direction and the width direction, a part of the display section (30) overlaps at least one of the discharge section (23) and the sheet feed tray (60) (Figure 1).
            Regarding claim 12, wherein the liquid supplied to the recording head (54) is suppled from the liquid storage section (70) through a tube (81) (Figures 3-4).

                                               Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
         A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 USC 103 (a) as being unpatentable over Kimura et al. (US Pub. 2014/0104349) in view of Matsui et al. (US Pub. 2016/0214393).

           Kimura et al. disclose the basic features of claimed invention as stated above but do not disclose the display section that is configured to be tilted.

Matsui et al disclose in Figures 1A-1B an inkjet recording apparatus comprising the display section (14) that is configured to be tilted.

          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Matsui et al. in the Kimura’s recording apparatus for the purpose of displaying information on the monitor.

Allowable Subject Matter

          Claims 2 and 10 would be allowable if provided a Terminal Disclaimer and rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fail to teach or suggest a recording apparatus comprising a storage case that accommodates a liquid storage section, wherein the storage case has an opening through which a liquid- level visual-check section is visually checked, and a front surface of the storage case having the opening and a surface of the display section are flush with each other in the combination as claimed.

           Claim 3 would be allowable if provided a Terminal Disclaimer and rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fail to teach or suggest a recording apparatus comprising a liquid-level visual-check section and the display section those are disposed in one end portion of the apparatus front surface in the width direction in the combination as claimed.

           Claim 6 would be allowable if provided a Terminal Disclaimer and rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a recording apparatus comprising a color of a liquid-level visual- check section and a color of a casing in a display section are the same dark color in the combination as claimed.

            Claim 7 would be allowable if provided a Terminal Disclaimer and rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fail to teach or suggest a recording apparatus comprising a liquid-level visual-check section and a display section protrude from an apparatus front surface in a direction intersecting the width direction in the combination as claimed.

           Claim 11 would be allowable if provided a Terminal Disclaimer and rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fail to teach or suggest a recording apparatus comprising a scanner section that turnably attached to an apparatus body, wherein a display section is attached to an end of a scanner section, and is configured to be turned together with the scanner section in the combination as claimed.

           Claim 13 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fail to teach or suggest a recording apparatus comprising a liquid-level visual-check section and a display section are disposed at a same location in a width direction in the combination as claimed.

CONCLUSION

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262. The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Le can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.         


            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

          Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH T VO/Primary Examiner, Art Unit 2853